Citation Nr: 0835617	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-03 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for residuals of a 
cervical spine injury.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for special monthly 
pension based upon the need for aid and attendance or by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, E.M. and B.B.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to November 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that denied entitlement to service connection for 
residuals of a back injury, residuals of a left knee injury, 
residuals of a cervical spine injury, and for PTSD; and 
denied entitlement to special monthly pension based on the 
need for aid and attendance.  

The veteran presented testimony at a personal hearing in 
August 2007 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.




FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran does not have residuals of a back injury, a left 
knee injury and a cervical spine injury linked to service on 
any basis.

2.  Service connection is not in effect for any disability.

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

4.  The veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He needs the assistance of a cane for 
ambulation, but is generally independent in self-care and 
activities of daily living, and is able to leave his house at 
his discretion.  He has no physical or mental incapacity 
requiring regular care or assistance against dangers in his 
daily environment.

5.  The veteran is not substantially confined to his house or 
its immediate premises.


CONCLUSIONS OF LAW

1.  Residuals of a low back injury were not incurred in or 
aggravated by active military service, nor may they be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Residuals of a left knee injury were not incurred in or 
aggravated by active military service, nor may they be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  Residuals of a cervical spine injury were not incurred in 
or aggravated by active military service, nor may they be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

4.  The criteria for special monthly pension based upon the 
need of regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 FR 23,353 (Apr. 30, 
2008).  

Here, the VCAA duty to notify was satisfied by way of May 
2002, September 2002, February 2003, and April 2003 letters 
sent to the appellant that addressed three notice elements 
and were sent prior to the initial AOJ decision in this 
matter.  The letters informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Additional VCAA notice letters 
were sent in March 2003, July 2003, and January 2005.  VCAA 
notice regarding the rating of the disability and the 
effective date of the award was sent in March 2006.  
Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006).  In 
this case, although the notice provided prior to an initial 
unfavorable decision did not address either the rating 
criteria or effective date provisions that are pertinent to 
the veteran's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has requested the veteran's 
service treatment records and personnel records which the 
National Personnel Records Center (NPRC) has stated that they 
are not available and are fire-related.  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) caselaw does not establish a heightened "benefit of 
the doubt", only a heightened duty of the Board to consider 
the applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  The RO has obtained 
the veteran's private medical records and VA medical 
treatment records.  The veteran submitted private medical 
records and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The veteran has been afforded a VA 
examination.  As the weight of the medical evidence of record 
shows a link between the veteran's current claimed 
disabilities and an incident post service, a medical opinion 
is not required.  In April 2006 the veteran wrote that he had 
no other evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Residuals of a low back injury, a left knee injury and a 
cervical spine injury

The veteran seeks entitlement to service connection for 
residuals of a low back injury, a left knee injury and a 
cervical spine injury.  The veteran claimed that in June 1955 
in Korea he was in a rollover jeep accident that resulted in 
injuries to his low back, left knee and cervical spine. 

In response to a request for service medical records, NPRC 
stated in June 2003 that the veteran's service medical 
records were fire related which means that any service 
medical records would have been destroyed in a fire at their 
facility.  The caselaw does not lower the legal standard for 
proving a claim for service connection but rather increased 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2007).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

A private hospital record dated in August 1966 shows that the 
veteran was hospitalized because of severe back pain and 
associated symptoms of several hours duration.  The history 
was that the veteran had fallen while working as a miner in 
Colorado in February 1966 injuring his tailbone.  He missed 
one or two days of work and had physical therapy treatments 
as an outpatient.  About five months later, he began having 
pain in the left sacroiliac region with radiation down the 
left leg.  With treatment he improved and returned to work as 
usual at heavy labor without back difficulties.  While 
driving, he had onset of severe back pain.  With some 
difficulty he managed to get home and then was taken by his 
family to the emergency room and was admitted for treatment.  
His past history noted the hospitalization for the present 
illness plus for bronchopneumonia while in the armed 
services.  

At that time a complete review of systems revealed nothing 
else of significance.  The veteran had not previously been 
seriously ill except for the bronchopneumonia in the service 
from which he fully recovered.  After examination, the 
impression was probable ruptured nucleus pulposus lumbar 
spine.  After a fall in 1966, on examination some months 
later the impression included acute anxiety and 
hyperventilation.  He was quite apprehensive, hyperventilated 
intermittently and complained of dizziness and sense of 
impending syncope.

A private x-ray record in March 1989 shows a normal 
examination, except for mild degenerative changes anteriorly 
at C4-C5.  

Records secured from the Social Security Administration (SSA) 
in March 1993 include the veteran's claim form completed in 
October 1991.  The veteran described his disabilities due to 
an accident on the job in January 1990 and wrote he hurt both 
knees, his back had hurt ever since the accident, and his 
neck was stiff.  The veteran listed his prior jobs which 
included construction, pumping gas, aircraft manufacturing, 
mining, driving a truck for a cement mixing company and 
working for a state agency for more than 10 years.  

Private medical records associated with the SSA claim show 
that in early July 1990 the veteran sought treatment and 
related having suffered an injury to his left knee while 
working as a maintenance man.  He tripped over a fence and 
fell on to both knees and then fell to the left.  He returned 
to work after several days of leave but still had some pain.  
On examination, a tear of the medial meniscus was suspected.  

A private arthrogram of the left knee in July 1990 revealed a 
popliteal cyst and possible very focal meniscal separation, 
but no intrameniscal tear noted.

When seen by another private medical doctor in October 1990 
the veteran gave history of an injury at work in January 1990 
when he tripped over a fence and fell and landed on his 
knees, injuring his left knee.  Because of persistent 
symptoms, he had arthroscopic surgery on his left knee in 
July 1990.  He returned to work after recovery but stopped 
working approximately two months earlier because of back 
symptoms.  The veteran stated that he started having back 
pain two weeks after his initial fall.  According to another 
private medical provider's note, the veteran reported back 
pain in August.  The impression was back pain, probably 
unrelated to his fall in January.  

A private medical doctor wrote in June 1991 that the 
veteran's major problem consisted of severe osteoarthritis of 
the lower spine and sciatic.  This made heavy lifting and 
heavy work essentially impossible.  

A medical disability report dated in October 1991 noted the 
veteran had multiple complaints including neck pain, low back 
pain, and bilateral knee pain.  In the past, the veteran had 
worked during various labor jobs, construction, aircraft 
manufacturing, mining and last worked with a state agency as 
a pick-up and delivery person and also did maintenance and 
ground keeping work.  In January 1990 he fell and had pain in 
his knees, left greater than right.  Within a few weeks, his 
neck and low back hurt.  He received a Workers Compensation 
settlement in July 1991.  He had arthroscopic surgery on the 
left knee in July 1990 and had not had any other surgeries 
related to the injury.  Clinical findings were recorded.  
Based on his history, he had a slip and fall in January 1990 
and developed multiple symptoms including neck pain, low back 
pain and left knee; and had surgery on the left knee.  The 
examiner opined that the veteran could do light and sedentary 
types of work.  

Information provided to SSA by the veteran's employer was 
that on his delivery job he sometimes picked up heavy items 
and delivered mail.  He drove a van and sometimes a truck.  
In the fall of 1990 he transferred to driving a school bus 
and doing maintenance and then had been assigned to do only 
maintenance at the time the accident occurred.    

On examination in May 1993, the veteran had spondylolysis, 
L5-S1, moderate to severe disability and minimal degenerative 
joint disease of the cervical spine.  

A private medical record in July 1995 notes that the veteran 
was referred for physical therapy with a diagnosis of DJD of 
the lumbosacral spine and left knee pain.  The veteran 
reported that his problem initially occurred in 1959 with a 
twisting injury to his low back with 120 pounds.  Another 
injury occurred in 1965 when he fell on his tailbone and 
sustained injury to his lower spine.  He sustained injury to 
his left knee and underwent arthroscopic surgery in 1990.  

When seen for physical therapy in July 1995 for DJD of the 
lumbosacral spine and left knee pain, the veteran reported 
having first injured his low back in 1959, with another 
injury in 1965; he injured his left knee and had surgery in 
1990.  

On a VA examination of joints in May 2002, the veteran gave a 
history of falling on his knees in 1988 or "1999" (probably 
in error and should be 1989) causing back and knee problems.  
He did not recall a prior injury to his left knee.  He did 
not recall left knee treatment during active service.  He 
related that torn ligaments were repaired by arthroscopic 
surgery in 1992 or 1993.  The diagnosis was DJD of the 
bilateral knee.  

At the May 2002 VA joints examination, with regard to his low 
back pain and cervical spine complaints the veteran had no 
recollection of an injury other than that caused by a fall in 
1988 to his back, neck and knee.  He had no surgery to his 
neck or back.  The diagnoses were chronic lumbar strain, 
degenerative disc and joint disease at L4-5 and L5-S1; and 
DJD cervical spine.  

At a VA mental health examination in August 2006, the veteran 
reported a mining accident in 1966 which resulted in a back 
injury and chronic back pain from the accident.  

At a VA examination in May 2003, the examiner noted there was 
x-ray evidence of DJD of the cervical spine, lumbosacral 
spine and both knees.  

The veteran testified at a decision review officer hearing in 
October 2003 that as a result of a jeep accident in June 1955 
he sustained injuries to his lumbar spine, cervical spine and 
left knee.  The veteran testified that he arrived in Korea in 
February 1955.  He testified that a jeep accident occurred 
approximately in June 1955.  He described that the jeep 
rolled over and the occupants were thrown out.  He landed on 
his back and it took a while for him to be able to get up and 
assist the other person.  He felt like something had snapped 
in his knee.  They righted the jeep, left the scene of the 
accident and went to the dispensary and received medical 
attention.  From there on, his back hurt, he was limping and 
the trauma and pain were there.  The veteran did not recall 
that x-rays were taken.  Some weeks later, he was given a 
back support.  He continued to have problems with his back 
and knee during his remaining time in service for 
approximately seventeen more months.  He thought that after 
he returned from Korea, he sought medical treatment for his 
back on one occasion and that he went to the hospital 
concerning his back.  He recalled contracting pneumonia that 
winter.  The veteran denied hurting his low back, his neck, 
and his left knee at any other time in service.  He continued 
to have problems with his low back, his neck and his left 
knee after he got out of service.  

The veteran stated that the mine incident was just a fall and 
not an accident.  He got treated for it and nothing was 
found.  It was just that he was treated for it.  There was no 
record of an injury at all.  He considered that the back 
problem was already there before he fell in 1966.  He 
testified that the back pain from the fall in 1966 was 
further up on his spine than the pain he had when he hurt his 
back in a jeep accident in service.  

The veteran's spouse testified that after their marriage in 
1958, the veteran was complaining of problems with his back, 
neck and leg at that time.  She noticed that the veteran 
limped when he walked.  Over the years since service he 
occasionally tried to go to doctors for treatment.  Both the 
veteran and his wife indicated that doctors the veteran had 
seen earlier were no longer alive.

A reply from USACRUR in October 2004 stated that they were 
unable to document a "jeep rollover" incident described by 
the veteran.  

At a VA general medical examination in July 2006, for the 
problem of degenerative disc disease of the lumbar spine with 
bilateral lower extremity peripheral neuropathy, the date of 
onset was stated as 1975.  The veteran had had progressive 
low back pain since 1975 which now radiated into both lower 
extremities.  The examiner stated that the condition occurred 
after active service although the veteran contends that they 
began during active service.

The veteran testified in August 2007 that his cervical spine 
condition and lumbar spine condition happened due to the 
roll-over jeep incident in service and he had gone to the 
infirmary for treatment.  He last received treatment about 
four years earlier.  His left knee was injured at the same 
time.  He received treatment for his knee condition 
approximately a year earlier.  

After review of the record, entitlement to service connection 
for a cervical spine disability, a lumbar spine disability or 
a left knee disability on a direct or presumptive basis is 
not shown.  As discussed above, service medical records are 
not available.

There is no post-service medical evidence of record showing 
that arthritis of the cervical spine, lumbar spine, or left 
knee or degenerative disc disease of the low back manifested 
to a compensable degree within one year following separation 
from active service.  Therefore service connection is not 
warranted on a presumptive basis.

The appellant contends that he suffered an injury in service 
and has had residuals of a low back injury, a left knee 
injury and a cervical spine injury since service.  It is 
undisputed that a lay person is competent to offer evidence 
as to facts within his personal knowledge, such as the 
occurrence of an in-service injury, or symptoms.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. 
App. 465 (1994) (lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the personal knowledge of the witness).

The Board, however, has a duty to assess the credibility and 
weight given to evidence.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In determining whether lay evidence is satisfactory, 
the Board may consider the demeanor of the witness, internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the appellant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A review of the evidence of record finds that the veteran's 
claim that he has suffered residuals of an injury to his low 
back, cervical spine and left knee since service is not 
consistent with other evidence of record pertaining to those 
disabilities.   

The veteran's testimony as to being involved in an accident 
in service when a jeep overturned, he was thrown from the 
vehicle, landed on his back and felt something snap in his 
knee is competent.  He testified that from that point on his 
back hurt, he was limping and felt the trauma and pain.  He 
continued to have problems with his low back, his neck and 
his left knee after he got out of service.  The Board notes 
that he remained in service for approximately seventeen more 
months.  

However, the veteran's statements as to an injury in service 
and continuing symptoms of a back injury, left knee injury 
and cervical spine injury since service are not consistent 
with the evidence of record and earlier statements made by 
the veteran.  

Despite the veteran's contention that he has residuals of 
injury to his low back, left knee and cervical spine which 
began during service, the evidence does not support a finding 
of an injury in service with residuals from that injury.  The 
Court has held that chronicity was not demonstrated when the 
sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  While the veteran has indicated that he has a back 
disorder which began during service, the earliest post-
service medical records reflecting pertinent complaints or 
treatment for his back are dated in 1966 and are linked to an 
accident while working as a miner.  The earliest post-service 
medical records reflecting pertinent complaints or treatment 
for his cervical spine and left knee are dated in 1990 and 
are linked to an accident while working as a maintenance man.  

Medical evidence of a low back, cervical spine or left knee 
disability is not shown until many years post service.  In 
view of the lengthy period after separation from service 
without evidence of findings or diagnosis, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

The evidence of record shows that in 1966 the veteran 
suffered a fall while working as a miner and injured his 
tailbone.  Information recorded regarding medical history 
referred to the veteran's time in military service but did 
not refer to any medical history other than a hospitalization 
for bronchopneumonia while in the armed services from which 
had fully recovered.  A review of systems revealed nothing 
else of significance.  This medical evidence does not provide 
medical evidence of an injury in service to the veteran's low 
back, cervical spine and left knee in service or of 
continuing symptoms of claimed residuals from an accident in 
service.  

An x-ray in March 1989 of the cervical spine was normal 
except for mild degenerative changes anteriorly at C4-C5.  
This medical evidence does not link these cervical spine 
degenerative changes to the veteran's service or to an 
accident in service.

The veteran's recent statements as to having suffered 
residuals from a motor vehicle accident in service are not 
consistent with his statements made when seeking treatment 
and SSA disability benefits for an at work injury in January 
1990.  In addition, private medical records show that the 
veteran sought treatment for residuals of an injury suffered 
at work in January 1990 that included his left knee, his low 
back and his neck.  Although one medical report shows the 
back pain was probably unrelated to the January 1990 fall, 
other medical providers did relate the back pain to the 
January 1990 fall.  These records do not show a medical 
history of an accident prior to January 1990 with residuals 
to his left knee, low back and cervical spine.  In addition, 
the veteran listed prior jobs which involved heavy physical 
labor in construction, aircraft manufacturing, mining, and 
driving a truck for a cement mixing company.  His last 
employer stated that when the veteran worked on delivery he 
sometimes picked up heavy items, drove a van and sometimes a 
truck.  It is unlikely that the veteran would have been able 
to perform in such jobs requiring heavy physical exertion if, 
as he now claims, he had continuity of symptomatology of back 
pain and limping since service.  

An October 1991 medical disability report found that based on 
the veteran's history, he had a slip and fall in January 1990 
and developed multiple symptoms including neck pain, low back 
pain and left knee; and had surgery on the left knee.  This 
competent medical evidence attributes the claimed injury 
residuals to a work related injury in January 1990 and does 
not provide a link between the claimed disabilities and 
service.

The veteran's statements of an injury in service are also not 
consistent with a history provided when seen for physical 
therapy in July 1995.  The veteran's report of his injuries 
did not include a back or knee injury in service, although he 
did report a back injury in 1959 and 1966.  He sustained left 
knee injury in 1990.  Although these statements refer to an 
earlier injury to his low back in 1959 this is post service 
and beyond a one year presumptive period as the veteran 
separated from service in November 1957.  In addition, when 
examined in May 2002 with regard to his low back pain, 
cervical spine complaints, and left knee complaints, the 
veteran had no recollection of an injury other than that 
caused by a fall in the late 1988 to his back, neck and knee. 
He did not recall left knee treatment during active service.  
Although there is no evidence of a fall in 1988 and most 
likely the veteran is referring to the documented fall in 
1990, this evidence does not relate the injuries to service 
or an incident in service. 

The examiner placed the date of onset for DDD of the lumbar 
spine with peripheral neuropathy in 1975.  Although it is not 
clear as to why the date of 1975 was indicated, (and perhaps 
the date should have been 1995) this date is many years post 
service.  This evidence does not relate the low back 
disability to service or an incident in service.

The veteran's lay opinion to the effect that he has currently 
diagnosed low back, left knee and cervical spine disabilities 
which are attributable to his period of service is not 
competent evidence of such a nexus since lay persons are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of an injury to the low 
back, left knee and cervical spine.  Although a disability of 
the lumbar spine, cervical spine and left knee has been 
diagnosed, there is no probative, competent medical evidence 
of record that these disabilities are a result of service or 
due to an injury in service.  No probative, competent medical 
evidence exists of a relationship between a low back 
disability, left knee disability and cervical spine 
disability and any continuity of symptomatology asserted by 
the appellant.  McManaway v. West, 13 Vet. App. 60 (1999) 
(where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish a 
nexus between the continuous symptomatology and the current 
claimed condition).  Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  Therefore, service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Special monthly pension

The veteran seeks special monthly pension based upon the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable when the veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, the veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a 
factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-
(c), 3.352(a) (2007).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  Bedridden is defined as a condition that, through 
its essential character, actually requires that the veteran 
remain in bed.  The fact that a veteran has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  The performance of the necessary aid 
and attendance service by a relative of the beneficiary or 
other member of his household will not prevent the granting 
of the additional allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the aid and 
attendance rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(d) (2007).

A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2007).

At a VA examination in May 2003, the veteran was assisted to 
the clinic by his wife; however, he was ambulant on his own.  
His wife generally accompanied him on any long drive as the 
veteran seldom drove a vehicle except to go to the post 
office near their home.  When the veteran was walking down 
the hall, his wife had her hand on his back, steering him in 
the right direction.  The veteran was not hospitalized.  He 
was not permanently bedridden.  He wore glasses and was able 
to read newsprint on the typewritten sheets in the office.  
His wife handled the finances for the family.  

The May 2003 examiner opined that the veteran should be able 
to protect himself from any physical danger since he was 
ambulant and seemed to be able to recognize danger.  The 
veteran reported intermittent dizziness, a poor memory, and 
occasional imbalance when walking.  He denied any bowel or 
bladder incontinence.  The veteran stated that he generally 
stayed at home, watched television, and walked around his 
yard.  Clinical findings were recorded.  He had multiple 
diagnosed disabilities.  He had full range of motion of his 
upper and lower extremities, with some pain and weakness 
noted.  However, he was able to take care of his routine 
bathing, clothing, shaving and toiletry.  He was able to 
button and unbutton his clothes and move zippers on clothing 
up and down.  He had no thoracic deformity that inhibited his 
breathing.  He walked without assistance in the hallway with 
a slow, slightly limping gait but showed no balance problems.  
He had no amputations.  The examiner noted that there were 
several times when the veteran misunderstood the examiner and 
his wife had to advise the veteran on the appropriate action.  
However, the veteran appeared to be able to ambulate and 
understand what was going on in the clinic.  He seemed to be 
oriented.  

The veteran testified in October 2003 before a DRO as to his 
activities.  He testified that someone had to take him to his 
doctor's appointments which were scheduled every four or six 
months.  He used a cane as he had bad balance.  His wife 
testified that she had to help the veteran around the house.  
He did not require assistance all the time in bathing or 
taking care of himself.  

At a VA examination for Aid and Attendance or Housebound 
examination in July 2006, the veteran reported that he 
toileted, groomed, showered and dressed independently.  His 
wife prepared and cleaned up after all the meals, although 
the veteran did make an occasional sandwich.  He watched 
television in his recliner, walked around outside to get some 
air, and drove by himself to the post-office.  He was 
actually self-sufficient except for anything requiring 
prolonged standing.  He had not lost significant visual 
acuity and his best corrected vision was not 5/200 or worse 
in both eyes.  He was not permanently bedridden and not 
hospitalized at that time.  He could not travel beyond his 
current domicile.  

The examiner found that the veteran had nearly constant 
imbalance that affected his ability to ambulate.  He also had 
decreased auditory acuity.  There were no self-care functions 
that he was unable to perform.  He could walk without the 
assistance of another person for up to a few hundred yards.  
He used a cane for ambulation.  The circumstances were 
unrestricted for the veteran to leave his home.  He had 
limitation of motion on forward flexion of the lumbar region 
but this did not interfere with his breathing.  He had normal 
function of his upper and lower extremities.  The examiner 
believed the veteran was capable of managing personal 
financial affairs.  There were some effects of his physical 
problems on his daily activities.  His physical problems had 
no effect on feeding, bathing, dressing and grooming; mild 
effect on toileting and driving; moderate effect on chores 
and shopping; severe effect on exercise and traveling; and 
prevented him from participating in sports and recreation.   

The veteran testified in August 2007 that he was able to 
bathe, attend to his personal hygiene, and dress by himself.  
He was able to get out for doctor's appointments but his wife 
drove.  He was able to walk around the surrounding of his 
house.  His wife testified that sometimes she helped the 
veteran to bathe and dress.  The veteran was able to eat by 
himself.  His wife testified that at times the veteran 
forgets where he is going or forgets things.  

With regard to the veteran's capacity to protect himself from 
the hazards and dangers of his daily environment, his 
limitations were determined to mainly include imbalance that 
affected his ability to ambulate and decreased auditory 
acuity.  He was, however, determined to be able to leave the 
home at his discretion.

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance.  The veteran had not 
lost significant visual acuity.  He wore glasses but was able 
to read newsprint and watch television.  The veteran thus 
does not have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  Accordingly, he does not meet the criteria 
of blindness, or near blindness.  Additionally, as the 
veteran reported that he lives at home with his wife, he does 
not meet the criteria of confinement to a nursing home due to 
mental or physical incapacity.  

The veteran also does not meet the criteria to establish a 
factual need for aid and attendance of another person.  While 
he has reported that he requires assistance with traveling 
due to the fact that he cannot drive long distances although 
he drives to the post office, and has reported that at times 
he requires assistance with bathing and getting dressed, the 
evidence as a whole does not suggest that the veteran would 
be unable to dress, feed himself, or attend to his hygiene 
needs without the assistance of others.  On examination in 
May 2003 and July 2006, the veteran had some functional 
limitations of his upper and lower extremities due to pain 
and weakness.  However, he was able to take care of the 
routine activities of daily living with no or mild effect; 
and was able to walk with the assistance of a cane and on his 
own for short distances.

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound.  The evidence does not show that he is 
housebound.  On VA examination in May 2003 and July 2006, the 
veteran was found to be able to leave the home and its 
immediate premises.  The July 2006 examination report 
indicated that the veteran could not travel beyond his 
current domicile, and that the veteran's physical problems 
had a severe effect on traveling.  But this does not indicate 
that the veteran is housebound, as other statements in the 
report indicated that the veteran did go out of his domicile.  
He reported for the medical appointment, driven by someone 
else, and his typical daily activities included walking 
around outside and driving by himself to the post office.  
While the veteran does have difficulty balancing and some 
functional limitations, he is not confined to his house by 
his disabilities.  He does not have disabilities that could 
be assigned a total schedular rating with an additional 60 
percent rating.

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.

Entitlement to service connection for residuals of a left 
knee injury is denied.

Entitlement to service connection for residuals of a cervical 
spine injury is denied.

Special monthly pension based upon the need for aid and 
attendance or by reason of being housebound is denied.


REMAND

The veteran seeks entitlement to service connection for PTSD.  
Although some records indicate the veteran reported that he 
was in Korea in 1953 and 1954, the veteran testified in 
October 2003 that he arrived in Korea in February 1955.  The 
veteran claims that he was treated for stress in service; 
however, as noted above, the veteran's service medical 
records are unavailable.  The evidence of record shows that 
after a fall in 1966, on examination some months later the 
impression included acute anxiety and hyperventilation.  He 
was quite apprehensive, hyperventilated intermittently and 
complained of dizziness and sense of impending syncope.  The 
veteran has a current diagnosis of PTSD. 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  The 
veteran arrived in Korea after the Armistice was signed in 
July 1953, and if, as he testified, he arrived in February 
1955, this was after the end of the Korean Conflict in 
January 1955.  Therefore the claimed stressors are not 
related to combat, thus there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor. Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. 389 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  The record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 
Vet. App. 91 (1993).

As discussed above, NPRC has reported that service treatment 
records and service personnel records are not available.  The 
RO made an attempt to verify some of the veteran's claimed 
stressors through the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (now the U. S. Army and 
Joint Services Records Research Center).  An October 2004 
response indicated that they were unable to locate any 
historical records submitted by the higher headquarters of 
the veteran's Air Police Squadron that would provide 
verification of the stressors identified by the veteran.  The 
USASCRUR suggested, that if needed, a reconstruction of the 
veteran's military personnel records may also be requested by 
writing to the NPRC, Reconstruction Branch.  A request for 
reconstruction of the veteran's personnel records is 
necessary prior to appellate review.  38 C.F.R. § 3.159(c).  

According to the veteran's DD 214, as a reservist he was 
transferred to "Hq COMAC (IRS) Air Reserve Records Center, 
Denver, Colorado."  A request should also be made to this 
facility for the veteran's service treatment records and 
personnel records.  If this facility no longer exists, 
information should be requested as to where the records were 
transferred at the time of closing the facility and a further 
request should be made.

The veteran has reported being treated in service for stress 
because he had pulled a gun on another soldier who he had 
paid to take his duty for an evening but the soldier had not 
reported for the duty.  The veteran stated that he had to see 
a psychiatrist and was taken to Cape Head Five.  He has 
described additional multiple stressors.  If additional 
information is received in development, a request for 
verification of the claimed stressors should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's service 
treatment records to include psychiatric 
treatment at Cape Head Five and personnel 
records from Hq COMAC (IRS) Air Reserve 
Records Center, Denver, Colorado.

2.  Request a reconstruction of the 
veteran's military personnel records by 
writing to the NPRC, Reconstruction 
Branch.  

3.  Based on additional information 
received, request verification of the 
veteran's claimed stressors from the U. S. 
Army and Joint Services Records Research 
Center (JSRRC).  These stressors include 
the veteran firing his weapon on another 
soldier, going with a chaplain and giving 
last rites to the dying both while serving 
in Korea and stateside, the stabbing of a 
guard in Korea, involvement in the court 
martial of an officer, going with medics 
and seeing a lot of blood, guard duty, 
work with guard dogs and one getting away 
from him and devouring a Korean enemy, the 
refueling of bombers, a harrowing airplane 
ride due to extreme weather from Korea to 
Japan approximately in January 1955, an 
incident when the veteran opened a door 
while checking buildings and confronted a 
gun in his face, extending his tour in 
Korea from 11 to 14 months, and a jeep 
accident due to excess speed.  

4.  Schedule the veteran for a VA PTSD 
examination.  Specify any stressors that 
are determined to be established by the 
record.  Instruct the examiner that only 
those verified events may be considered 
for the purpose of determining whether the 
appellant was exposed to one or more 
stressors in service.  Provide the claims 
file to the examiner for review and the 
examination report should note that 
review.  The examiner should provide the 
following opinions: 

a.  Is a diagnosis of PTSD warranted, 
in accordance with the criteria found 
in DSM-IV?  Please state whether or not 
each criterion for a diagnosis of PTSD 
is met.

b.  If a diagnosis of PTSD is 
warranted, please specify whether any 
alleged stressor verified by the RO to 
be corroborated by the record was 
sufficient to produce PTSD, and whether 
there is a link between the current 
PTSD and any verified inservice 
stressors. 

5.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the claim to the 
Board. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


